OPINION OF THE COURT
Memorandum.
The order of the Appellate Division should be affirmed, with costs.
In the circumstances disclosed in this record it was not error as a matter of law for the Appellate Division to reinstate that portion of the petition which sought a determination that the letters sent to residents and operators of residential care facilities suggesting that approximately $100 of the special energy allowance paid in January, 1980 *565“were an abuse of discretion and were arbitrary and capricious”, and thereupon to convert the proceeding to an action for a declaratory judgment and in the converted action to grant the declaration sought. In so holding, we do not reach or address the contention of appellants that the special energy allowance granted by the Congress under Public Law No. 96-126 was not a “personal allowance” within the meaning of section 131-o of the Social Services Law.
Chief Judge Cooke and Judges Jasen, Gabrielli, Jones, Wachtler, Fuchsberg and Meyer concur.
Order affirmed, with costs, in a memorandum.